             Case 2:17-cv-02047-JAD-BNW Document 71 Filed 02/26/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Sean Rodney Orth,                                          Case No. 2:17-cv-02047-JAD-BNW

 4                        Petitioner

 5             v.                                        Order Granting Unopposed Motion for an
                                                                   Extension of Time
 6 Brian Williams, et al.,
                                                                          ECF No. 70
 7                        Respondents

 8            Petitioner Sean Rodney Orth brings this 28 U.S.C. § 2254 petition for a writ of habeas

 9 corpus to challenge his 2007 state-court conviction. Respondents’ reply is due March 1, 2021,

10 and they move to extend that deadline to April 15, 2021, because of deadlines and work in

11 another case. 1 The motion is unopposed. Good cause appearing,

12            IT IS ORDERED that the Unopposed Motion for an Extension of Time [ECF No. 70] is

13 GRANTED. Respondents’ deadline to file a reply to the opposition to the motion to

14 dismiss is extended to April 15, 2021. Counsel’s workload will not constitute good cause for

15 further extension of this deadline.

16            Dated: February 26, 2021
                                                              _________________________________
17                                                            U.S. District Judge Jennifer A. Dorsey

18

19

20

21

22

23
     1
         ECF No. 67.
